DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 6, 7, 26, 46, and 139 were amended, claims 140-145 were newly added, and claims 12, 13, 18, 19, 31, 33, 37-39, 44, 47-50, 56-61, 84, 96-97, 107, 120-122, 128, and 138 were canceled in the response filed on 5/13/2022.  As the non-examined subjected matter was deleted from claim 139, the claim was rejoined and fully examined to determine patentability. Claims 1, 6, 7, 22, 23, 26, 46, and 139-145 are currently pending and under examination.
Response to Amendment
Claims 56-60 were canceled in the response filed on 5/13/2022.  Therefore, the objections to claims 56-69 and the 35 USC 112(b) rejection of claim 60 are withdrawn.  See p. 3-4 of the OA dated 2/15/2022.  
In the amendments filed on 5/13/2022, the scope of independent claim 1 was limited to that of newly canceled claim 59, which was previously indicated as being allowable.  See p. 7 of the OA dated 2/15/2022.  Therefore the 35 USC 102 rejections of record are withdrawn.  See p. 4-7 of the OA dated 2/15/2022.
Allowable Subject Matter
Claims 1, 6, 7, 22, 23, 26, 46, and 139-145 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art to the claimed compounds are the references of record in the OA dated 9/24/2021 and 2/15/2022.  However, none of the references of record, nor any other prior art, teach or suggest the claimed compounds.  Therefore, the claims are allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622